The action is to recover the proceeds of a life insurance policy in the sum of $500 issued on the life of one Daniel O’Keefe. Order of Appellate Term affirming a judgment of the Municipal Court, Borough of Queens, reversed on the law and the facts, judgment of the Municipal Court reversed and complaint dismissed, with costs in all courts, on the ground that the verdict was contrary to the evidence. Hagarty, Tompkins, Davis and Johnston, JJ., concur; Lazansky, P. J., votes for reversal and a new trial.